305 N.Y. 602 (1953)
In the Matter of Flo Inn, Inc., Respondent,
v.
John F. O'Connell et al., Constituting The State Liquor Authority, Appellants.
Court of Appeals of the State of New York.
Argued January 19, 1953.
Decided March 6, 1953
Alvin McKinley Sylvester, Counsel (Robert Corcoran and Emanuel D. Black of counsel), for appellants.
Jacob M. Mandelbaum and William P. Thomas for respondent.
Concur: LOUGHRAN, Ch. J., DESMOND, DYE and FULD, JJ. LEWIS, CONWAY and FROESSEL, JJ., dissent and vote to affirm.
Order of Appellate Division, insofar as it annuls the determination of the State Liquor Authority as to charge No. 3, modified, and, as so modified, affirmed, without costs, and matter remitted to the Authority for reconsideration of the penalty. There was evidence to support said charge No. 3 and the finding by the Authority that respondent failed to keep adequate books and records. No opinion.